Citation Nr: 0028648	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-16 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral otitis media.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss (mixed hearing loss to include hearing loss due 
to otitis media).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to an increased 
evaluation for bilateral hearing loss and bilateral otitis 
media.

The Board notes that in a June 1999 written statement, the 
veteran stated that he was satisfied with a 70 percent 
evaluation for post-traumatic stress disorder and a 10 
percent evaluation for tinnitus.  He also stated that he was 
not appealing those rulings.  Thus, those issues are not 
before the Board for appellate consideration.  

Finally, the Board notes that the veteran failed to appear 
for September 2000 hearing before a Member of the Board.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran exhibits significant bilateral otitis media 
with tinnitus and hearing impairment, but without evidence of 
labyrinthitis, facial nerve paralysis, or bone loss of skull.

3.  The veteran currently exhibits Level I hearing in his 
right ear and Level II hearing in his left ear.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral otitis media have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6200 (1999).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects a June 1981 VA hospital 
summary noting a relevant diagnosis of a perforated tympanic 
membrane.  A July 1981 VA treatment record notes the veteran 
underwent an operation on the left ear in March 1981.  
Recurrent right ear infections were noted.  

Upon VA audiological and ear examination dated in April 1992, 
the veteran complained of left-sided hearing loss and 
tinnitus.  Physical examination revealed the tympanic 
membranes were retracted bilaterally.  When the veteran was 
asked to insufflate, green pus was expressed from the middle 
ear bilaterally through presumed bilateral tympanic membrane 
perforations.  An impression of active chronic otitis media 
with thick pus expressed from both middle ears was noted.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
35
35
50
LEFT

30
30
45
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 percent in the left ear.

In a June 1992 rating decision, the RO granted entitlement to 
service connection for bilateral otitis media, evaluated as 
10 percent disabling, and for bilateral hearing loss 
evaluated as noncompensable.  The veteran filed for an 
increased evaluation of his otitis media and hearing loss in 
March 1996.

Upon VA audiological and ear examination dated in June 1996, 
the veteran reported a history of chronic reinfection of the 
left ear with recurrent otitis.  It was noted that he wore a 
hearing aid in the right ear due to hearing loss from noise 
exposure.  Physical examination revealed a left central 
tympanic membrane perforation in the left ear with discharge 
present in both the middle ear and the canal.  There was a 
small amount of granulation around the two o'clock region of 
the perforation.  On the right side, the veteran had a 
retracted intact tympanic membrane with a serous effusion in 
the middle ear space.  A relevant impression of significant 
chronic otitis in the left ear due to a chronic draining 
mastoid and right serous otitis media was noted.  The 
examiner noted that the chronic otitis along with the noise 
exposure gave the veteran significant hearing loss 
bilaterally, as well as constant tinnitus.  

Audiological testing dated in June 1996 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
30
40
55
LEFT

40
40
65
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

A June 1996 VA radiological report of the ears reflects an 
impression of no evidence for cholesteatoma, fluid in the 
right mastoid air cells, thickened left tympanic membrane 
likely from chronic inflammatory process, and ossicles 
diminutive in size on the right, likely secondary to prior 
infection.  A history of left mastoidectomy was noted.  A 
July 1996 VA nursing record notes a history of head noise and 
progressive hearing loss.  Another July 1996 VA clinical 
record reflects a notation of bilateral tympanic 
perforations.  An August 1996 VA psychology record notes that 
the veteran had to sit close due to his hearing impairment.  
It was also noted as worsened by associated recurrent 
infections.  In a November 1996 VA clinical record, it was 
noted that the veteran was concerned about being seen by a 
different physician every time he sought treatment related to 
his ears.  In a May 1997 VA clinical record, it was noted 
that the veteran's ear disorder cleared up with antibiotics, 
but then returned the next day.  

Upon VA ear examination dated in November 1997, the veteran 
complained of hearing loss and tinnitus.  It was noted that 
the veteran had a mastoidectomy performed in 1970 on the left 
ear and a repeat tympanoplasty performed in 1983, which was 
initially successful but later broke down.  The veteran also 
reported a history of recurrent ear infections.  Physical 
examination revealed a left central perforation versus a 
significant depression of the drum that was dry in nature and 
showed no evidence of discharge at that time.  The examiner 
noted there was very little evidence of prior surgery on that 
side of his ear.  On the right side, the examiner noted an 
intact tympanic membrane with the canal only partially 
occluded by wax.  Otherwise, no abnormality was seen.  An 
impression of bilateral moderate hearing loss was noted.  It 
was also noted that at the present the veteran's ears were 
stable, dry, and clean.  The examiner noted that they should 
remain so with good aural hygiene.  

Audiological evaluation dated in November 1997, revealed pure 
tone 

thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
50
55
60
LEFT

40
65
60
75

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The examiner noted bilateral mild to 
moderate hearing loss, sensorineural in the right ear and 
mixed in the left ear.  Excellent bilateral word recognition 
was also noted.  

In an April 1999 rating decision, the RO granted entitlement 
to service connection for tinnitus, evaluated as 10 percent 
disabling, effective from March 22, 1996.  

In May 1998, a VA clinical record noted situations of 
greatest difficulty in hearing as the telephone, wind noise, 
background noise, localization, and people trying to get the 
veteran's attention before talking to him.  Some debris in 
the left canal was noted, as well as a questionable retracted 
right tympanic membrane.  An assessment of right mild to 
moderate sensorineural hearing loss with good word 
recognition and left moderate to severe mixed hearing loss 
with good word recognition was noted.  A VA clinical record 
dated in June 1998 reflects the veteran was fitted with 
hearing aids.  The veteran's prognosis was noted as excellent 
based on real ear results, the veteran's subjective 
responses, and his history as a hearing aid user.  

An August 1998 VA clinical record reflects that the veteran 
complained of right ear drainage and pain as well as 
throbbing in the left ear with no drainage.  It was noted the 
veteran had a history of three episodes of serous otitis and 
otitis media in the last thirteen months.  Physical 
examination of the right ear showed no discharge in the 
canal, no landmarks, and moderate injection.  It was noted 
the veteran could not hear rubbed fingers at six inches.  
Physical examination of the left ear revealed a clear canal, 
moderately injected tympanic membrane, poor landmarks, and a 
small area of purulent discharge.  Hearing was noted as the 
same.  An assessment of bilateral otitis media and left 
serous otitis was noted.  The veteran complained of right ear 
pain in March 1999.  An assessment of early right otitis 
media was noted.  A June 1999 clinical record reflects a 
notation of bilateral hearing loss.

Upon VA ear examination dated in July 1999, it was noted that 
the veteran had worn bilateral hearing aids for ten years.  
He also reported constant tinnitus.  It was noted that the 
ears were intermittently infected, but clear on date of 
examination.  Physical examination of the right ear showed 
some mild distortion of the landmarks of the right tympanic 
membrane.  On the left, he had evidence of a mastoidectomy 
defect in the postauricular region.  In the canal itself he 
had a reconstructed tympanic membrane that had a conical 
shape.  The landmarks were very distorted from normal 
anatomy.  The veteran had wax and skin debris caught in the 
recess of that cone-shaped drum.  No perforation was seen.  
An impression of significant bilateral hearing loss, mixed 
and severe on the left and moderate to severe on the right, 
with constant tinnitus was noted.  

Audiological evaluation dated in July 1999, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
50
45
55
LEFT
45
45
50
60
75

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  A diagnosis of bilateral hearing loss, 
primarily sensorineural and mild to moderate on the right and 
moderate to severe and mixed on the left.  Word recognition 
was noted as good bilaterally.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

I.  Bilateral Otitis Media

Otitis media is rated pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6200, which provides that a 10 percent 
evaluation is warranted for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration or with aural polyps.  The rating code also 
provides that hearing impairment and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull are to be rated separately.  

Perforation of the tympanic membrane is rated pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6211, which provides for a 
noncompensable evaluation for such perforation.  

A review of the record reflects that the veteran clearly 
suffers from chronic bilateral otitis media and tinnitus.  
Unfortunately, a 10 percent evaluation is the highest rating 
contemplated by Diagnostic Code 6200.  The Board is cognizant 
that the code provides for a separate rating for specific 
complications.  The record reflects that the veteran 
currently receives an additional disability evaluation for 
his tinnitus.  However, the record is silent for any 
competent medical evidence of labyrinthitis, facial nerve 
paralysis, or bone loss of the skull.  In the absence of 
competent medical evidence of such, an additional evaluation 
for complications is not warranted.  Furthermore, 
contemplation of the diagnostic criteria for perforation of 
the tympanic membrane would not be to the veteran's advantage 
as it only provides for a noncompensable evaluation.

Thus, the Board finds no basis upon which to conclude that an 
evaluation in excess of 10 percent is warranted for bilateral 
otitis media.  

II.  Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (1999).  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz, and are 70 decibels or more at 
frequencies of 2000 Hertz.  See 64 FR 25209, May 11, 1999, 
codified at 38 C.F.R. § 4.86.  The record does not disclose 
thresholds meeting either of these criteria, and thus there 
is no reason to return this issue to the RO for 
readjudication on that basis.

The most recent audiometric examination of the veteran's 
right ear in July 1999 at frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz revealed pure tone thresholds, in 
decibels, of 35, 50, 50, 45, and 55, respectively, for a pure 
tone threshold average of 50.  Speech discrimination of the 
right ear was noted as 100 percent.  Such audiometric 
findings reflect level I hearing in the right ear.  See 
38 C.F.R. § 4.85 (1999).  The most recent audiometric 
examination of the veteran's left ear in July 1999 at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz revealed 
pure tone thresholds, in decibels, of 45, 45, 50, 65, and 75, 
respectively, for a pure tone threshold average of 59.  
Speech discrimination of the left ear was noted as 100 
percent.  Such audiometric findings reflect level II hearing 
in the left ear.  See 38 C.F.R. § 4.85 (1999).  Consequently, 
such hearing acuity warrants a noncompensable evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  The 
Board recognizes that a speech discrimination score of 92 
percent in both ears was noted upon VA examination in 
November 1997.  However, that finding would still result in 
Level I hearing in the right ear and Level II hearing in the 
left ear.  

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim of entitlement to a 
compensable evaluation for bilateral hearing loss, and the 
doctrine of reasonable doubt does not apply.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's bilateral 
otitis media or bilateral hearing loss disabilities result in 
marked interference with employment or frequent periods of 
hospitalization.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral otitis media is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss (mixed hearing loss to include hearing loss due to 
otitis media) is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

